

Exhibit 10.1


[qsilogoa04.jpg]


PERSONAL AND CONFIDENTIAL
February 16, 2016




James R. Arnold


Re:    Employment Offer Letter
Dear Mr. Arnold:
On behalf of Quality Systems, Inc. (“QSI”), I am pleased to extend to you an
offer of employment to join QSI in the full-time position of Chief Financial
Officer. This letter will convey the proposed terms and conditions of your
employment with QSI. In addition to the other items specified in paragraph 12
below, this offer is conditioned upon final approval by QSI’s Board of Directors
(the “Board”).
Following your acceptance of these terms and subject to satisfaction of the
other conditions specified herein, your employment start date will be March 1,
2016. Your title will be Chief Financial Officer, and subject to necessary
business travel requirements, you will perform your employment duties as a full
time employee at QSI’s corporate offices located in Irvine, California. You will
report directly to John (“Rusty”) Frantz, the Chief Executive Officer of QSI,
and your duties and responsibilities will be commensurate with your title.
The terms and conditions of your employment with QSI are summarized below:
1.
You will receive an initial base salary of $400,000 per year ($16,667.00
semi-monthly), payable in accordance with QSI’s normal payroll practices and
subject to all legally required deductions. This base salary amount will not
decrease unless other similarly situated QSI employees are subject to a
proportional decrease.

2.
You will be eligible to receive a 2016 fiscal year cash bonus opportunity of 60%
of your base salary, subject to QSI’s attainment of the financial objectives and
achievement of certain performance targets established under the 2016 Executive
Compensation Program previously approved by QSI’s Compensation Committee,
provided that you continue to be employed by QSI on the date such bonus is
payable. Any bonus payable for QSI’s 2016 fiscal year will be pro-rated for the
number of full months of your employment during such fiscal year. The target
percentage for the 2016 fiscal year cash bonus will not decrease unless other
similarly situated QSI employees are subject to a proportion decrease.





--------------------------------------------------------------------------------

James R. Arnold
February 16, 2016
2

3.
On your first day of employment, you will receive a non-qualified stock option
grant to purchase 250,000 shares of QSI’s common stock (the “Options”). The
Options will have an exercise price equal to the closing price of a share of QSI
common stock on the date of grant, a term of eight years from the date of grant,
and will vest in equal, annual, 25% installments over a four-year period
beginning on the one-year anniversary of the date of grant.

4.
On your first day of employment, you will also receive a one-time inducement
grant of 72,700 shares of restricted QSI common stock (the “Inducement Grant,”
and collectively with the Options, the “Equity Grants”). The Inducement Grant
will have a grant price equal to the closing price of a share of QSI common
stock on the date of grant, and will vest in three, annual, one-third
installments over a three-year period beginning on the one-year anniversary of
the grant date. Any unvested portion of the Inducement Grant shall accelerate
and vest in full if you are terminated without Cause or in the event of your
termination in connection with a change of control, as specified below. Cause
will have the meaning given in the terms and provisions of QSI’s 2015 Equity
Incentive Plan (the “2015 Incentive Plan”). The Equity Grants will be (i) issued
pursuant to the terms and provisions of the 2015 Incentive Plan and QSI’s
standard forms of option grant and restricted stock grant award agreements, and
(ii) subject to accelerated vesting in full in accordance with the “double
trigger” change of control provisions of the 2015 Incentive Plan and QSI’s
standard forms of option grant and restricted stock grant award agreements.

5.
If any payment or benefit you would receive pursuant to paragraph 4 in
connection with a change of control or other similar transaction (a “280G
Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) but for this paragraph 5, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then any such 280G Payment (a
“Payment”) shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for you. If more than one
method of reduction will result in the same economic benefit, the items so
reduced will be reduced pro rata (the “Pro Rata Reduction Method”).
Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A of the Code that would not otherwise be subject to
taxes pursuant to Section 409A of the Code, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, shall be modified so as to avoid
the imposition of taxes pursuant to Section 409A of the Code as follows: (A) as
a first priority, the modification shall preserve to the greatest extent
possible, the greatest economic benefit for you as determined on an after-tax
basis; (B) as a second priority, Payments that are contingent on future events
(e.g., being terminated without cause), shall be reduced (or eliminated) before
Payments that are not contingent on future events; and (C) as a third priority,
Payments that are “deferred compensation” within the meaning of Section 409A of
the Code shall be reduced (or eliminated)





--------------------------------------------------------------------------------

James R. Arnold
February 16, 2016
3

before Payments that are not deferred compensation within the meaning of
Section 409A of the Code. In the event that accelerated vesting of equity awards
is to be reduced, such accelerated vesting shall be cancelled in the reverse
order of the date of grant for your equity awards. If two or more equity awards
are granted on the same day, the equity awards will be reduced on a pro-rata
basis. For the avoidance of doubt, you shall not have any discretion as to the
ordering of any such Reduction Method or Pro Rata Reduction Method. The
accounting firm engaged by QSI for general tax compliance purposes as of the day
prior to the effective date of the change of control transaction triggering the
Payment shall perform the foregoing calculations. If the accounting firm so
engaged by QSI is serving as accountant or auditor for the individual, entity or
group effecting the change of control transaction, QSI shall appoint a
nationally recognized accounting firm to make the determinations required
hereunder. You and QSI shall provide the accounting firm with such information
as the accounting firm may reasonably request in order to make the
determinations hereunder. QSI shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder. The
accounting firm’s determinations shall be final and binding on you and QSI. If
you receive a Payment for which the Reduced Amount was determined pursuant to
clause (x) of this paragraph 5 and the Internal Revenue Service determines
thereafter that some portion of the Payment is subject to the Excise Tax, you
shall promptly return to QSI a sufficient amount of the Payment after reduction
pursuant to clause (x) of this paragraph 5 so that no portion of the remaining
Payment is subject to the Excise Tax. For the avoidance of doubt, if the Reduced
Amount was determined pursuant to clause (y) of this paragraph 5, you shall have
no obligation to return any portion of the Payment pursuant to the preceding
sentence.
6.
To align your interests with those of QSI’s shareholders, you will be required
to comply with the terms and conditions of QSI’s Executive Stock Ownership
Program and to acquire and hold the minimum number of shares of QSI common stock
set forth in such policy.

7.
You will be entitled to accrue three weeks of vacation time per year, which may
be used in accordance with QSI’s current policy as described in the Employee
Handbook. Pursuant to QSI’s current policy, you will be entitled to accrue a
maximum of four weeks of paid vacation leave.

8.
You will be eligible for executive relocation or coverage for a corporate
apartment in an amount not to exceed $54,000 annually.

9.
You will be eligible for group insurance coverage (with a participant
eligibility date to be determined by the plan documents currently in effect),
together with such other employment benefits generally made available to other
similarly situated QSI employees.

10.
By undertaking employment with QSI, you agree to abide by all current and future
employment policies, rules and regulations of QSI. You also acknowledge that
your position with QSI is a full-time position, and accordingly, you agree that
you will not accept, during your employment with QSI, employment with any other
person or entity without the prior written consent of QSI’s Chief Executive
Officer. As with all QSI employees, on your first day of employment, you will be
required to execute (i) an Acknowledgement and Certification of your receipt of,
and agreement with, QSI’s Employee Handbook and (ii) QSI’s Proprietary
Information and Inventions Agreement, which, among other things, requires you to
protect QSI’s confidential information and includes certain non-solicitation
provisions. As required by the Immigration Reform and Control Act of 1986
(“IRCA”), you also must establish your identity and authorization to work in the
United States. Attached is a copy of the





--------------------------------------------------------------------------------

James R. Arnold
February 16, 2016
4

Employment Verification Form (I-9), with instructions required by IRCA. Please
review this document and plan to bring the appropriate original documentation on
your first day of work.
11.
You and QSI expressly understand and agree that your employment with QSI is in
all respects “at will,” meaning that either you or QSI can terminate the
employment relationship at any time without advance notice to the other, with or
without Cause, for any reason or no reason. QSI also can discipline, demote or
alter the terms of employment of its employees at any time, with or without
Cause or advance notice. This letter and the employment documents referenced in
preceding paragraph 10 will be our entire understanding concerning the subjects
contained herein (including the at-will nature of your employment and the
possible termination of the employment relationship), and QSI’s policy of
at-will employment cannot be changed or modified in any way except that it may
be superseded by one or more written agreements between you and QSI, authorized
in advance by specific resolution of the Board and signed by both you and QSI’s
Chief Executive Officer.

12.
This offer is conditioned upon: (i) final approval of your offer for employment
and the terms of this offer letter by the Board, (ii) the Board’s satisfaction
with the results of a background check to be performed on behalf of QSI,
(iii) your written acceptance of this offer letter, and (iv) your execution of
the Agreement for Protection of Company Information and other documents
described in paragraph 10. If you provide materially false or misleading
information in your employment application or other documents submitted in
connection with your seeking employment with QSI, you will be subject to
immediate termination.

I am delighted with the prospect of you joining QSI, and we all look forward to
you making a tremendous contribution to the company.


Very truly yours,
/s/ John R. Frantz
John R. Frantz
Chief Executive Officer



AGREED TO AND ACCEPTED BY:
/s/ James R. Arnold
James R. Arnold





